    Case 20-03190-sgj Doc 35 Filed 12/28/20              Entered 12/28/20 16:18:54           Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for Highland Capital Management, L.P.
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding
                                 Plaintiff,
                                                             §
                                                             §   No. 20-3190-sgj11
vs.
                                                             §
JAMES D. DONDERO,                                            §
                                                             §
                                                             §
                                 Defendant.


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41819.4 36027/002
 Case 20-03190-sgj Doc 35 Filed 12/28/20            Entered 12/28/20 16:18:54      Page 2 of 3



                          AMENDED NOTICE OF DEPOSITION

         PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, incorporated by reference in Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Highland Capital Management, L.P., the Plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”) and the debtor and debtor-in-possession (the

“Debtor”) in the above-captioned chapter 11 case (“Bankruptcy Case”), shall take the deposition

of James Dondero, the Defendant in the above-captioned Adversary Proceeding (“Defendant” or

“Mr. Dondero”), in connection with Plaintiff Highland Capital Management, L.P.’s Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction against Mr. James

Dondero [Docket No. 2] (the “Motion”) on January 5, 2020, beginning at 9:30 a.m. Central

Time, or at such other day and time as counsel for the Debtor and counsel for Mr. Dondero

agree.

         The deposition will be taken remotely via an online platform due to the coronavirus

pandemic such that no one will need to be in the same location as anyone else in order to

participate in the deposition and by use of Interactive Realtime. Parties who wish to participate

in the deposition should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at

jmorris@pszjlaw.com no fewer than 24 hours before the start of the deposition for more

information regarding participating in this deposition remotely.




                                                2
 Case 20-03190-sgj Doc 35 Filed 12/28/20       Entered 12/28/20 16:18:54   Page 3 of 3



Dated: December 28, 2020.          PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com


                                   -and-
                                   HAYWARD & ASSOCIATES PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                           3
